Judgment, Supreme Court, Bronx County (Patricia Anne Williams, J.), rendered May 8, 2003, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds, criminal sale of a controlled substance in the third degree, and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s request for a mistrial made on the basis of a witness’s unsolicited reference to uncharged crimes. The court’s curative actions were sufficient to prevent any undue prejudice (see People v Santiago, 52 NY2d 865 [1981]; People v Young, 48 NY2d 995 [1980]). Furthermore, the challenged evidence did not deprive defendant of a fair trial (see People v Pressley, 216 AD2d 202 [1995], lv denied 86 NY2d 800 [1995]), and there was overwhelming evidence of defendant’s guilt.
We perceive no basis for reducing the sentence.
We have considered and rejected defendant’s remaining arguments. Concur—Tom, J.P., Friedman, Gonzalez and Catterson, JJ.